Title: [Samuel Cooke’s Bills for Board.]
From: Cooke, Samuel
To: Adams, John


       
     
      The Honble. John Adams Esqr. to Saml. Cook
      Dr.
      
     
      1775
      
      
      
     
     
      Augst. 24th.
      To Boarding your Lady & Self 3 days
      £0:
      12:
     
     
      
      To 3 days Keeping yr. Horse
      
      3:
     
     
      
      
      £0:
      15:
     
    
   
        Received the Contents in full for my Brother Saml. Cooke
       
       
       
     
      The Honble. John Adams to Samll. Cooke junr.
      Dr.
     
     
      To boardg: 6 days @ 2/
      £0:
      12.
      0
     
     
      To breakfasting & dining 4 persons @ 9/
      
      3.
      
     
     
      To keeping your horse 4 nights @ 1/
      
      4.
      
     
     
      
      £0.
      19
      
     
    
   
        Received the above in full Saml. Cooke junr.
       
       